Exhibit 10.1

TERMINATION AGREEMENT RE BIOLOGICS DISTRIBUTION AGREEMENT

This “Termination Agreement Re Biologics Distribution Agreement” (this
“Agreement”) is executed as of this 22nd day of August, 2007 by and between
McKESSON CORPORATION, a Delaware corporation (“McKesson”) and ACCENTIA
BIOPHARMACEUTICALS, INC., a Florida corporation (“Accentia”) based on the
following facts and understandings:

RECITALS

A. McKesson and Accentia are parties to that certain “Biologics Distribution
Agreement” (the “BDA”) dated as of February 27, 2004.

B. Pursuant to the BDA, Accentia is indebted to McKesson for certain
unliquidated payment obligations that currently exceed $3,000,000.

C. All obligations of Accentia under the BDA, including the payment obligations,
are secured and/or guaranteed by the following (among other things):

i. All of Accentia’s personal property, wherever located and whether now
existing or owned or hereafter acquired or arising, including all accounts,
chattel paper, commercial tort claims, deposit accounts, documents, equipment
(including all fixtures), general intangibles, intellectual property, patents,
trademarks, service marks, trade names, trade secrets, customer lists,
copyrights, payment intangibles, instruments, inventory, investment property
(including but not limited to all stock it holds in Teamm Pharmaceuticals, Inc.
and The Analytica Group, Inc. and Biovest Inc.,1 called the “Subsidiary Stock”),
membership interests, letter-of-credit rights, money and all products, proceeds
and supporting obligations of any and all of the foregoing (the “Accentia
Collateral”);

ii. Certain shares of capital stock in BioDelivery Sciences International, Inc.
(the “BDSI Stock”) and in Star Scientific, Inc. (the “SSI Stock”) owned by
either Regent Court Technologies (a limited liability company of which Francis
E. O’Donnell, Jr., M.D. is the managing member and which is referred to as
“RCT”) or Hopkins Capital Group II, LLC (a limited liability company of which
Francis E. O’Donnell, Jr., M.D. is a manager and which is referred to as “HCG
II”), as more fully described on Exhibit A attached hereto (the “Stock Pledged
by O’Donnell Entities”);

--------------------------------------------------------------------------------

1

Pursuant to that certain “Eighth Modification of First Amendment” executed by
Accentia and McKesson on or about September 28, 2006, McKesson agreed to release
its lien on and security interest in 18,000,000 shares of Biovest common stock
owned by Accentia and represented by certificates numbered B12066 and B10118
subject to certain terms and conditions.



--------------------------------------------------------------------------------

iii. That certain “Principal Guaranty” dated as of November 30, 1998 and
executed by Francis E. O’Donnell, Jr., M.D. and Dennis L. Ryll, M.D. in favor of
McKesson, and reaffirmed from time to time; and

iv. A “New Subsidiary Guaranty” executed by Teamm Pharmaceuticals, Inc.
(“Teamm”) and The Analytica Group, Inc. (“Analytica”), two wholly-owned
subsidiaries of Accentia, executed in favor of McKesson, the obligations
pursuant to which New Subsidiary Guaranty were secured by all personal property
of Teamm and/or Analytica pursuant to the terms of that certain security
agreement (the “New Subsidiary Security Agreement”) executed by Teamm and
Analytica in favor of McKesson.

D. McKesson has not made a written notice of termination under the BDA, however,
Accentia has proposed to McKesson that McKesson agree to (i) convert the
indebtedness owing by Accentia to McKesson under the BDA into $4,000,000 worth
of Accentia common stock valued at the greater of $2.67 per share or the volume
weighted average closing price per share 5 calendar days before closing of the
conversion transaction; (ii) terminate the BDA for no consideration other than
the consideration included in Accentia’s proposal to McKesson; (iii) release
Francis E. O’Donnell, Jr., M.D. and Dennis L. Ryll, M.D. from their respective
obligations under the Principal Guaranty; and (iv) release its liens upon and
security interests in the BDSI Stock and the SSI Stock.

E. McKesson is willing to enter into an agreement that results in a conversion
of the payment obligations owing under the BDA being converted to common stock
of Accentia, but only on the terms and conditions set forth in this Agreement.

AGREEMENT

NOW THEREFORE, for fair and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto enter into the following
Agreement:

1. Agreement of McKesson. Effective upon the date that all conditions precedent
to McKesson’s obligations hereunder are satisfied (the “Closing Date”), McKesson
agrees to:

a. Convert the outstanding payment obligations owing under the BDA into that
number of shares of common stock in Accentia (the “Converted Stock”) that is
equal to $4,000,000 divided by the greater of (a) $2.67, and (b) the weighted
average closing price for Accentia common stock as listed on the New York Stock
Exchange on the date that is five (5) calendar days before the Closing Date,
provided that any fractional amounts shall be deemed rounded up to get a full
additional share (i.e., $4,000,000 ÷ $2.67 = 1,498,127.3 but would result in a
conversion into 1,498,128 shares of Accentia common stock);

 

2



--------------------------------------------------------------------------------

b. Terminate the BDA;

c. Release Francis E. O’Donnell, Jr., M.D. and Dennis L. Ryll, M.D. from their
respective obligations under the Principal Guaranty, and execute and deliver to
Accentia (at the sole expense of Accentia, Francis E. O’Donnell, Jr., M.D.
and/or Dennis L. Ryll, M.D.) all documents necessary to evidence such release of
liability under the Principal Guaranty;

d. Release each of the following from their respective obligations under any
guaranty or third party pledge agreement executed by any of them in favor of
McKesson which guaranties or secures the obligations owed by Accentia to
McKesson and deliver to Accentia (at the sole expense of Accentia or such
guarantor or third party pledgor) all documents necessary to evidence such
release:

i. Francis E. O’Donnell, Jr., M.D.;

ii. Dennis L. Ryll, M.D.;

iii. Regent Court Technologies;

iv. Hopkins Capital Group LLC;

v. Hopkins Capital Group II, LLC; and/or

vi. MOAB Investments, LP; and

e. Release its lien on and security interest in the BDSI Stock, the SSI Stock,
and any of the other Stock Pledged by O’Donnell Entities listed on Exhibit A
attached hereto and deliver to Accentia (at the sole expense of Accentia or the
applicable guarantor or third party pledgor) all documents necessary to evidence
such release, as well as to (i) deliver all stock certificates in the custody or
control of McKesson to the applicable guarantor or third party pledgor, and
(ii) terminate all control agreements relating to such stock, in each case at
the sole expense of Accentia or the applicable guarantor or third party pledgor;
and (iii) terminate any UCC filings related to the released collateral, in each
case under (i), (ii) and/or (iii) at the sole expense of Accentia or the
applicable guarantor or third party pledgor.

2. Conditions Precedent. It shall be a condition precedent to each and every
obligation of McKesson hereunder that each of the following events shall have
occurred unless waived in writing by McKesson:

a. McKesson shall have received an original counterpart of this Agreement, duly
executed by Accentia and enforceable by McKesson;

 

3



--------------------------------------------------------------------------------

b. McKesson shall have received original counterparts of the “Consent to
Agreement, Reaffirmation and Release Agreement” in the form of Exhibit B
attached hereto (the “Guarantor & Affiliate Consent”), duly executed by each of
the entities listed in the signature blocks on said Exhibit B and enforceable by
McKesson;

c. Any and all consents as may be necessary or appropriate to the enforceability
of (i) this Agreement by McKesson against Accentia, or (ii) the Guarantor
Consent by McKesson against any of the persons or entities a party thereto,
shall have been duly executed and delivered to McKesson, including any consent
as may be required by contract or applicable law to be given to Accentia by
Midsummer Investment, Ltd., Laurus Master Fund, Ltd., or any shareholder of
Accentia;

d. An opinion of counsel for Accentia stating that each of the foregoing
conditions precedent has been satisfied; and

e. Payment to McKesson of all attorneys’ fees and costs associated with
negotiating and documenting this Agreement and the documents executed pursuant
hereto, and payment of any and all outstanding fees, costs and expenses as
Accentia may owe to McKesson under any or all of its agreements with McKesson.

3. Obligation of Accentia to Register Converted Stock. On or before the date
that is 120 days after the Closing Date (the “Registration Deadline”), Accentia
shall have accomplished one or more of the following steps (each a “Saleability
Step”):

a. Registered the Converted Stock under the Securities Act of 1933 such that
McKesson may sell some or all of the Converted Stock to the public at large, as
and when McKesson may choose to do so without restriction,

b. Delivered to McKesson (i) stock certificates on account of all of the
original Converted Stock (i.e., excluding the Additional Stock otherwise
included in the definition of “Converted Stock”) without any legend restricting
the transfer or re-sale of said shares into the public market pursuant to Rule
144K promulgated under the Securities Act of 1933 (the “Securities Act”) whereby
McKesson will be able to sell said shares as freely as if covered by an
effective registration statement, and (ii) a legal opinion of qualified
securities counsel that the Saleability Step described in this Paragraph 3(b)
has been completed (at the expense of Accentia) and stating that the Converted
Stock is as saleable to the public as though it had been registered as required
by Paragraph 3(a) above, provided that, if McKesson is holding any Additional
Stock at the time this Saleability Step is completed, Accentia agrees that it
will deliver to McKesson stock certificates on account of such Additional Stock
without any legend restricting the transfer or re-sale of said shares into the
public market pursuant to Rule 144K promulgated under the Securities Act within
five (5) business days of the date when the applicable holding periods under
Rule 144K as to such stock have passed, or

 

4



--------------------------------------------------------------------------------

c. Purchased the Converted Stock from McKesson in accordance with the provisions
of Paragraph 5(b) below.

If Accentia fails to complete one or more of the Saleability Steps with regard
to all of the Converted Stock on or before the Registration Deadline, then on
the first day after the Registration Deadline, and on the first day after each
30-day period that follows the first day after the Registration Deadline during
which no Saleability Step has been completed, Accentia shall deliver to McKesson
an additional number of shares of Accentia common stock (collectively, the
“Additional Stock”) in accordance with the following schedule:

i. On the first day after the Registration Deadline, Accentia shall issue and/or
deliver to McKesson that number of additional shares in Accentia that is
determined by dividing $25,000 by $2.67, provided that all fractional shares
shall be rounded up to the next whole share;

ii. If Accentia has still not completed one or more of the Saleability Steps on
the date that is 30 days after the Registration Deadline, then on the date that
is 31 days after the Registration Deadline, Accentia shall issue and/or deliver
to McKesson that number of additional shares in Accentia that is determined by
dividing $50,000 by $2.67, provided that all fractional shares shall be rounded
up to the next whole share;

iii. If Accentia has still not completed one or more of the Saleability Steps on
the date that is 60 days after the Registration Deadline, then on the date that
is 61 days after the Registration Deadline, Accentia shall issue and/or deliver
to McKesson that number of additional shares in Accentia that is determined by
dividing $100,000 by $2.67, provided that all fractional shares shall be rounded
up to the next whole share;

iv. If Accentia has still not completed one or more of the Saleability Steps on
the date that is 90 days after the Registration Deadline, then on the date that
is 91 days after the Registration Deadline and on each date that is 30 days
after the previous date when Additional Stock is to be issued to Accentia as set
forth in this Paragraph 3(iv) or portion thereof if no Saleability Step occurs
as of the first anniversary of the Closing Date, Accentia shall issue and/or
deliver to McKesson Additional Stock calculated on each such date that is
determined by dividing $100,000 by $2.67, provided that all fractional shares
shall be rounded up to the next whole share, and provided that this provision
shall apply up until the date that is the first anniversary of the Closing Date.
In other words, if as of the first anniversary of the Closing Date no
Saleability Steps have been completed by Accentia and all Additional Sock is
calculated by reference to a share price of $2.67 per share, Accentia will have
delivered to McKesson Additional Stock as set forth on Exhibit C attached
hereto), provided that all fractional shares shall be rounded up to the next
whole share.

 

5



--------------------------------------------------------------------------------

Each dollar amount used to calculate the number of shares of Additional Stock to
be issued and delivered to McKesson as described in the foregoing subparagraphs
3(i) through 3(iv) is referred to herein as the “Defined Dollar Equivalent” of
such stock. Except as may otherwise be explicitly stated in this Agreement, any
and all Additional Stock that is delivered or required to be delivered to
McKesson after the Registration Deadline due to the failure of Accentia to
timely complete at least one Saleability Step shall be deemed included in the
definition of “Converted Stock” such that the original Converted Stock and all
Additional Stock must be included in the applicable Saleability Step by the next
applicable deadline to complete a Saleability Step with regard to the “Converted
Stock,” and such that any rights or obligations that relate to the Converted
Stock at any given time shall apply to all the Converted Stock and all the
Additional Stock issued and delivered (or required to be issued and delivered)
to McKesson as of such date. Furthermore, if Accentia relies on its having
completed the Saleability Step described in Paragraph 3(b) above, and it turns
out that any of the Converted Stock that the opinion described in paragraph 3(b)
states was readily saleable under Rule 144K of the Securities Act was not in
fact “as saleable to the public as though it had been registered as required by
Paragraph 3(a) above,” then that Saleability Step under Paragraph 3(b) shall be
deemed to have never occurred and all rights to Additional Stock (and all
increases in the Guaranteed Return described below) will be deemed to have
accrued to the benefit of McKesson retroactively as though no Saleability Step
under Paragraph 3(b) had ever been claimed to have occurred. Furthermore,
Accentia shall indemnify and hold McKesson harmless from all costs, liabilities,
fines or expenses (including attorneys’ fees and costs) as McKesson may incur if
McKesson sells any of the Converted Stock (or Additional Stock as to which
applicable holding periods under Rule 144K have passed) in reliance on the
delivery to McKesson of the items described in Paragraph 3(b) which led McKesson
to believe (whether reasonably or unreasonably) that the requirements of Rule
144 were satisfied and/or that the Converted Stock and the Additional Stock as
to which the relevant holding periods had passed were as readily saleable to the
public by McKesson as though such stock had been registered, and that turns out
not to have been the case.

 

6



--------------------------------------------------------------------------------

4. Guaranteed Return. As an inducement to McKesson to convert the payment
obligations under the BDA into equity on the terms and conditions set forth in
this Agreement, Accentia hereby guarantees to McKesson that by the date that is
the first anniversary of the Closing Date, McKesson will receive proceeds from
the disposition of the Converted Stock (which term includes all Additional Stock
issued or required to be issued to McKesson under this Agreement) equal to the
“Guaranteed Return” described below. This guaranty shall be effectuated through
the “Put” right described below, but it is a guaranty. The amount of the
“Guaranteed Return” is as follows:

a. On the Closing Date, the amount of the “Guaranteed Return” for the Converted
Stock shall be $4,000,000.

b. Each time that Additional Stock is delivered to McKesson or is required to be
delivered to McKesson pursuant to the provisions of Paragraph 3 thereof due to
the continued failure of Accentia to complete a Saleability Step in a particular
time frame as set forth in this Agreement, the “Guaranteed Return” shall
increase by an amount equal to the “Defined Dollar Equivalent” used to calculate
the amount of Additional Stock issued and delivered (or required to be issued
and delivered) to McKesson as of such date.

Using the example set forth on Exhibit C, on the first anniversary of the
Closing Date if no Saleability Steps have been completed by Accentia, the
Guaranteed Return would be $4,000,000 plus $875,000. If on the other hand, a
Saleability Step with regard to the Converted Stock is completed by the date
that is 140 days after the Closing Date (i.e., 20 days after the Registration
Deadline), the Guaranteed Return on the first anniversary of the Closing Date
would be $4,000,000 plus $25,000. In addition, if the Saleability Step that is
ultimately completed by Accentia (if any) is the Saleability Step described in
Paragraph 3(b), and if at the time such Saleability Step is completed McKesson
is holding Additional Stock that would have been readily saleable to the public
as represented in the opinion delivered to McKesson pursuant to said Paragraph
3(b) but for the fact that the Additional Stock has not been held by McKesson
for the applicable holding period under applicable law, the fact that the
Additional Stock though issued may or may not be saleable to the public at the
time will not reduce the amount of the Guaranteed Return that McKesson is
entitled to on the first anniversary of the Closing Date.

 

7



--------------------------------------------------------------------------------

5. Put and Call Rights.

c. Put. If on the first anniversary of the Closing Date, McKesson has not
realized gross proceeds from the disposition of the Converted Stock (which term
includes all Additional Stock issued and delivered or required to be issued and
delivered to McKesson as of such date) at least equal to the Guaranteed Return
defined in Paragraph 4 above with respect to all such stock (including any stock
that may as yet not be readily saleable), McKesson shall have the right to
demand from Accentia at any time thereafter the immediate payment of the
difference between the Guaranteed Return then applicable and the actual gross
cash proceeds received by McKesson from the disposition of the Converted Stock
(which term includes all Additional Stock issued and delivered or required to be
issued and delivered to McKesson as of such date) in exchange for which McKesson
shall immediately transfer and deliver to Accentia any remaining Converted Stock
(which term includes all Additional Stock issued and delivered or required to be
issued and delivered to McKesson) that McKesson still owns, though it shall not
be required that McKesson own any Converted Stock in order to exercise its
rights under this Paragraph 5(a). Immediate payment shall mean payment within
three (3) business days of demand by McKesson, which demand shall be in writing
and may be mailed, emailed or sent by facsimile to:

Accentia Biopharmaceuticals, Inc.

324 S. Hyde Park Avenue

Suite 350

Tampa FL 33606

Attn: Alan Pearce

Fax: 813-287-6642

email: alan.pearce@comcast.net

Within three (3) business days after receiving good funds from Accentia on
account of the Guaranteed Return as set forth herein, McKesson shall deliver any
remaining Converted Stock in its possession or control to Accentia at the
foregoing address.

d. Call. Accentia shall have the right upon 10 days’ written notice to McKesson
to purchase all (but not less than all) of the Converted Stock (which term
includes any Additional Stock issued or required to be issued to McKesson) still
held by McKesson as of the date that is 10 days after such notice is received by
McKesson (the “Call Date”) for a price determined as set forth below:

(i) If as of the date that Accentia sends its notice to McKesson of its desire
to purchase the Converted Stock still held by Accentia, Accentia has not
registered the Converted Stock under the Securities Act of 1933 nor completed
any other Saleability Step, then the price that Accentia must pay to McKesson
for the Converted Stock shall be equal to the amount of the Guaranteed Return
calculated as of the Call Date and without regard to any Saleability Step that
may intervene between the sending of notice and the Call Date; and

 

8



--------------------------------------------------------------------------------

(ii) If as of the date that Accentia sends its notice to McKesson of its desire
to purchase the Converted Stock still held by McKesson, Accentia has completed a
Saleability Step under this Agreement, then the price that Accentia must pay to
McKesson for any Converted Stock (which term includes any Additional Stock held
by McKesson) shall be equal to the greater of (a) the Guaranteed Return in
effect as of the Call Date less any actual proceeds from the disposition of any
portion of the Converted Stock (which term includes any Additional Stock held by
McKesson) received by McKesson prior to the Call Date, and (b) the weighted
average closing price for Accentia common stock as listed on the New York Stock
Exchange on the date that is five (5) calendar days before the Call Date
multiplied by the number of shares of Converted Stock (which term includes any
Additional Stock held by McKesson) still held by McKesson as of the Call Date.

After receiving notice from Accentia of Accentia’s desire to purchase the
Converted Stock as described in this Paragraph 5, McKesson shall have no
obligation to restrict itself from selling or disposing of the Converted Stock
(which term includes any Additional Stock held by McKesson) before the Call Date
except as may be imposed by applicable law other than this Agreement.

6. Continued Effectiveness of Security Agreements and Guaranties. Except as
explicitly set forth in this Agreement, all security agreements and guaranties
executed by Accentia in favor of McKesson shall remain in full force and effect
excepting only that the term “Obligations” shall be deemed modified to consist
of (a) the obligations of Accentia to McKesson under this Agreement, (b) all
obligations of Accentia under any security agreement or guaranty executed by
Accentia in favor of McKesson to (i) protect, preserve and/or not commit waste
with respect to the collateral described therein (the “Accentia Collateral”),
and (ii) indemnify McKesson for fees, costs, losses and liabilities required to
be paid by Accentia thereunder.

7. Release. In further consideration of McKesson’s willingness to enter into
this Agreement, and as a material inducement to McKesson to do so, Accentia
hereby forever releases and discharges McKesson and its
predecessors-in-interest, and their respective officers, directors,
shareholders, employees, agents, attorneys, advisors, and successors-in-interest
from any and all claims, demands, controversies, actions, causes of action,
obligations, liabilities, expenses, costs, attorneys’ fees and damages of any
nature or character, or any kind, at law or in equity, past, present, or future,
known or unknown, suspected or unsuspected, now owned or hereafter acquired,
arising out of or relating in any way to Accentia, American Prescription
Providers, Inc., American Prescription Providers of New York, Inc., American
Prescription Providers of Pennsylvania, Inc., Accent Rx, Inc., Teamm
Pharmaceuticals, Inc., The Analytica Group, Inc., BioVest Inc., Regent Court
Technologies, Hopkins Capital Group, LLC, Hopkins Capital Group II, LLC, Moab
Investments, LP, Francis E. O’Donnell, Jr., M.D., Dennis L. Ryll, M.D., any
affiliates of any of the foregoing, any and all obligations of any of the
foregoing persons and entities (or their affiliates) owing to McKesson or to any
other person or entity, or any other matter whatsoever, save and except only
McKesson’s obligations to be performed after the date hereof under Agreement. It
is the intention of Accentia that the

 

9



--------------------------------------------------------------------------------

foregoing release shall be effective as a bar to all actions, fees, damages,
losses, claims, liabilities, demands or debts whatsoever, of any kind or nature,
known or unknown, suspected or unsuspected. Accentia expressly waives any and
all rights and benefits conferred upon it by virtue of California Code of Civil
Procedure section 1542 (or any similar law) which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Accentia expressly acknowledges that McKesson has separately bargained for the
foregoing waiver of the provisions of California Code of Civil Procedure section
1542 and has been advised by its own counsel of the full legal consequences of
this release and waiver.

8. Termination of BDA. Effective upon the satisfaction of all conditions
precedent to the obligations of McKesson under this Agreement, McKesson agrees
(as does Accentia) that the BDA will have been terminated and all obligations of
Accentia to McKesson and all obligations of McKesson to Accentia (if any) have
been terminated and incorporated into this Agreement, excepting only any
obligations relating to the protection of confidential information (if any),
which obligations to protect confidential information shall survive termination
of the BDA. Furthermore, effective upon the satisfaction of all conditions
precedent to the obligations of McKesson under this Agreement, McKesson agrees
Accentia has been released and discharged from any further obligations under the
BDA, all such obligations having been amended, restated and incorporated into
this Agreement.

9. Miscellaneous.

a. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of California.

b. Entire Agreement: Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and the Assumption
Agreement and other Documents shall not be further amended except by the written
agreement of the parties.

 

10



--------------------------------------------------------------------------------

c. Fees. Accentia agrees to pay on demand (i) the out-of-pocket costs and
expenses of McKesson and the fees and disbursements of counsel to McKesson
(including allocated costs and expenses of internal legal services), in
connection with the negotiation, preparation, execution and delivery of this
Agreement, and any other agreements executed in connection herewith or pursuant
hereto including the Consent and any termination or release documents requested
by Accentia and which McKesson has agreed to provide; and (ii) all costs and
expenses of McKesson and fees and disbursements of counsel (including allocated
costs and expenses for internal legal services), in connection with any
amendments, modifications or waivers of the terms of this Agreement, any
default, the enforcement or attempted enforcement of, and preservation of any
rights or interests under this Agreement, including any fees incurred n
connection with any bankruptcy proceeding of Accentia or any of its affiliates.

d. Acknowledgement. In granting the accommodations set forth in this Agreement,
McKesson is not establishing (and has not established) a pattern and practice or
course of dealing of (i) granting accommodations requested by Accentia or any
other person or entity, (ii) terminating agreements which it has the full power
and authority to enforce, such as the BDA, nor (iii) release collateral or
guarantors from their obligations under duly executed guaranties. Except as
expressly set forth in this Agreement or in another writing signed by McKesson,
each and all of the agreements between McKesson and Accentia (and any other
person or entity) remains in full force and effect in accordance with their
express written terms.

e. Time. Time is of the essence of each term of this Agreement.

f. Third Party Beneficiaries. There are no third party beneficiaries of this
Agreement.

g. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

[Signatures on next page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Alan Pearce

Title:  

CFO

Accentia Biopharmaceuticals, Inc. 324 S. Hyde Park Avenue Suite 350 Tampa FL
33606 Attn:   Alan Pearce Fax:   813-287-6642 email:   alan.pearce@comcast.net
McKESSON CORPORATION By:  

/s/ Ana Schrank

  Ana Schrank Title:   VP Financial Services McKesson Corporation One Post
Street San Francisco, CA 94104 Attn:   Ms. Ana Schrank Fax:   (415) 732-2967
email:   ana.schrank@mckesson.com

 

12



--------------------------------------------------------------------------------

EXHIBIT A

Stock Pledged by O’Donnell Entities

 

1. 2,000,000 shares of BioDelivery Sciences International, Inc (BDSI) (Held in
account # 676-40010-19 at Smith Barney/Citigroup in the name of Hopkins Capital
Group II, LLC. These shares are subject to a Control Agreement to be
terminated.)

 

2. 1,000,000 shares of Star Scientific International, Inc (STSI) stock
represented by certificate #12445 and owned by Regent Court Technology
(Physically held by McKesson Corporation and to be returned to Regent Court
Technology or its representative as directed by Accentia.)

 

3. All shares of Accentia Biopharmaceuticals, Inc (ABPI) that were pledged to
McKesson.

 

13



--------------------------------------------------------------------------------

EXHIBIT B

Consent to Agreement, Reaffirmation and Release Agreement

This “Consent to Agreement, Reaffirmation and Release Agreement” is hereby
executed by the undersigned parties as of this      day of August, 2007 as a
condition to the obligations of McKesson Corporation (“McKesson”) under that
certain “Termination and Debt Conversion Agreement” dated as of the date hereof
(the “Agreement”) and executed by and between McKesson and Accentia
Biopharmaceuticals, Inc.(“Accentia”). Each of the undersigned persons and
entities, as a material inducement to McKesson to enter into the Agreement
hereby confirms, acknowledges and agrees in favor of McKesson that:

(a) it or he has read the Agreement and consents to its terms, including without
limitation the conversion by McKesson of the indebtedness owed to McKesson under
the BDA into equity on the terms and conditions set forth in the Agreement, the
release of the liens and security interests in the BDSI Stock and the SSI Stock,
and the release of Francis E. O’Donnell, Jr., M.D and Dennis L. Ryll, M.D. from
their respective obligations under the Principal Guaranty;

(b) it or he acknowledges and agrees that each of the Recitals set forth in the
Agreement is true and correct and binding upon such undersigned person or
entity;

(c) each guaranty, third party pledge agreement, security agreement or other
agreement signed by any of the undersigned persons or entities in favor of
McKesson or any affiliate of McKesson (as such documents may have been amended
in writing from time to time) remains in full force and effect and each is
enforceable in accordance with its express written terms, except as explicitly
provided in the Agreement and only as explicitly provided in the Agreement, and
provided that that the obligations secured or guarantied pursuant to such
guaranty, third party pledge agreement, security agreement or other agreement
shall include the obligations of Accentia to McKesson under this Agreement. By
way of example and not as a limitation, the New Subsidiary Guaranty executed by
Teamm Pharmaceuticals, Inc. (“Teamm”) and The Analytica Group, Inc.
(“Analytica”) shall remain (and Teamm and Analytica agree it does remain) in
full force and effect as to any obligations of Accentia to McKesson including
under the Agreement, and likewise the New Subsidiary Security Agreement
encumbering all personal property of Teamm and/or Analytica continues to secure
the New Subsidiary Guaranty, notwithstanding that the obligations guaranteed
thereunder now include the obligations of Accentia under the Agreement; and

(d) none of the undersigned persons or entities has any known or unknown
defenses, counterclaims, rights of offset, set off, or recoupment, or any other
causes of action against McKesson or any person or entity that would prevent or
interfere with the full collection and enforcement by McKesson of their
respective obligations to McKesson, including but not limited to any guaranty,
third party pledge agreement, or security agreement signed by any or each of
them in favor of McKesson, except to the extent the same has expressly been
discharged, released or terminated in a writing signed by McKesson.

 

14



--------------------------------------------------------------------------------

In further consideration of McKesson’s willingness to enter into the Agreement,
and as a material inducement to McKesson to do so, each of the undersigned
persons or entities (collectively, the “Releasing Parties”) hereby forever
releases and discharges McKesson and its predecessors-in-interest, and their
respective officers, directors, shareholders, employees, agents, attorneys,
advisors, and successors-in-interest (the “Released Parties”) from any and all
claims, demands, controversies, actions, causes of action, obligations,
liabilities, expenses, costs, attorneys’ fees and damages of any nature or
character, or any kind, at law or in equity, past, present, or future, known or
unknown, suspected or unsuspected, now owned or hereafter acquired, arising out
of or relating in any way to Accentia, American Prescription Providers, Inc.,
American Prescription Providers of New York, Inc., American Prescription
Providers of Pennsylvania, Inc., Accent Rx, Inc., Teamm Pharmaceuticals, Inc.,
The Analytica Group, Inc., BioVest Inc., Regent Court Technologies, Hopkins
Capital Group, LLC, Hopkins Capital Group II, LLC, Moab Investments, LP, Francis
E. O’Donnell, Jr., M.D., Dennis L. Ryll, M.D., any affiliates of any of the
foregoing, any and all obligations of any of the foregoing persons and entities
(or their affiliates) owing to McKesson or to any other person or entity, or any
other matter whatsoever, save and except only McKesson’s obligations to be
performed after the date hereof under Agreement.

It is the intention of each of the undersigned persons and entities that the
foregoing release shall be effective as a bar to all actions, fees, damages,
losses, claims, liabilities, demands or debts whatsoever, of any kind or nature,
known or unknown, suspected or unsuspected. Each of the undersigned persons or
entities expressly waives any and all rights and benefits conferred upon him or
it by virtue of California Code of Civil Procedure section 1542 (or any similar
law with application to any of the undersigned parties) which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Each of the undersigned persons or entities expressly acknowledges that McKesson
has separately bargained for the foregoing waiver of the provisions of
California Code of Civil Procedure section 1542 and each has been advised by his
or its own counsel of the full legal consequences of this release and waiver.

 

15



--------------------------------------------------------------------------------

This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

 

FRANCIS E. O’DONNELL, JR., M.D.

 

DENNIS L. RYLL, M.D.

 

ALAN PEARCE REGENT COURT TECHNOLOGIES By:  

 

  Francis E. O’Donnell, Jr., M.D.   Managing Member HOPKINS CAPITAL GROUP II,
LLC By:  

 

  Francis E. O’Donnell, Jr., M.D.   Managing Member HOPKINS CAPITAL GROUP, LLC
By:  

 

Title:   Managing Member

 

MOAB INVESTMENTS, LP By:  

 

  By:  

 

    Title:  

 

      Its General Partner

 

16



--------------------------------------------------------------------------------

EXHIBIT C

Example of Calculation of Issuance of Additional Stock

If the Closing Date is assumed to be August 2, 2007, then if the per share stock
price for all Additional Stock is $2.67 per share and no Saleability Steps are
completed by the first anniversary of the Closing Date (i.e., by August 2,
2008), the schedule of Additional Stock to be issued and delivered would be as
follows:

Registration Date: 120 days after the Closing Date or November 30, 2007.

Dates when Additional Stock Delivered and number of shares:

 

December 1, 2007

  9,364 shares  

December 31, 2007

(day after the date that is 30 days

after Registration Deadline)

  18,727 shares  

January 30, 2008

(date that is 61 days

after Registration Deadline)

  37,454 shares  

February 29, 2008

(date that is 91 days

after Registration Deadline)

  37,454 shares  

March 30, 2008

(date that is 121 days

after Registration Deadline)

  37,454 shares  

April 29, 2008

(date that is 151 days

after Registration Deadline)

  37,454 shares  

May 29, 2008

(date that is 181 days

after Registration Deadline)

  37,454 shares  

June 28, 2008

(date that is 211 days

after Registration Deadline)

  37,454 shares  

July 28, 2008

(date that is 241 days

after Registration Deadline)

  37,454 shares  

First Anniversary of the Closing Date

  37,454 shares   TOTAL ADDITIONAL STOCK:   327,723 shares  

 

17